Citation Nr: 0514477	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  02-14 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for coronary artery disease 
status post coronary artery bypass graft with pacemaker, 
secondary to service-connected pulmonary asbestosis.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran/appellant


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1954 until June 
1958, including participation in the Korean conflict.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The veteran testified before the Board at a hearing in March 
2003.  His appeal was subsequently remanded for a VA 
examination.


FINDINGS OF FACT

1.  The veteran has coronary artery disease.
 
2.  There is no competent evidence showing that a possible 
relationship exists between the veteran's service-connected 
pulmonary asbestosis and his coronary artery disease.


CONCLUSION OF LAW

The veteran's coronary artery disease is not due to or the 
result of his service-connected pulmonary asbestosis.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2004).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Applicable regulations provide that a disability, which is 
proximately due to or the result of a service-connected 
disease or injury, shall also be service connected.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc).

Accordingly, service connection on a secondary basis may be 
granted under one of two conditions.  The first is when the 
disorder is proximately due to or the result of a disorder of 
service origin.  In that case, all symptomatology resulting 
from the secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a nonservice-connected disability. In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.

In November 2000, the veteran underwent a VA examination of 
his heart.  The examiner gave the diagnostic impression of 
mild inferior septal wall defect with mild peri-infarct 
ischemia, which was the same impression given by the 
veteran's private doctor six months earlier.  However, the 
examiner opined that the veteran's coronary artery disease 
was not a secondary condition to the veteran's service-
connected asbestosis.

The veteran disagreed with the examiner's assessment, and 
testified before the Board that he believed his heart attack 
he had five years prior was asbestos related.  The veteran 
indicated that he had restricted breathing as a result of 
asbestos exposure during service, and theorized that this in 
turn placed strain on his heart, which then led to heart 
trouble.  The veteran also submitted a report from the 
Canadian Workers' Compensation Board on Cor Pulmonale (WC 
report), and requested a second VA examination.  

The WC report addressed cor pulmonale, which it defined as a 
heart failure resulting from lung disease and is recognized 
by an increase in the right ventricular and pulmonary artery 
pressure in the absence of left ventricular failure.

As requested by the veteran, the Board remanded his case for 
a second VA examination.  In October 2004, the veteran 
underwent the examination of his heart condition.  Although 
the veteran's claims file was not initially made available to 
the examiner, the examiner was able to review it following 
the exam and before rendering an opinion as to the etiology 
of the veteran's coronary artery disease.  The examiner 
recounted the veteran's history of asbestos exposure while in 
service and his subsequent heart problems many years after 
service.  The examiner also indicated that he reviewed the WC 
report, as well as other literature, in an attempt to 
determine if there was any study that had found a correlation 
between coronary artery disease and asbestosis, but he was 
unsuccessful.  The examiner explained that the WC report was 
not applicable to the veteran's claim, because the report 
addressed cor pulmonale, which is a different ailment than 
the coronary artery disease that the veteran has.  The 
examiner concluded that there is no relationship between the 
veteran's coronary artery disease and his asbestosis.

The evidence of record demonstrates that the veteran 
currently has coronary artery disease.  However, the medical 
opinions of record, as well as public and private treatment 
records, fail to provide a link between the veteran's 
coronary artery disease and his service-connected asbestosis.  
No medical professional has concluded the veteran's coronary 
artery disease has been caused or aggravated by his 
asbestosis.  The only evidence linking the two was provided 
by the veteran's testimony.  

While lay evidence is acceptable to prove the occurrence of 
an injury during active duty or symptomatology over a period 
of time, such as the veteran's testimony regarding his 
difficulty breathing, lay testimony is not competent to prove 
a matter requiring medical expertise, such as an opinion as 
to diagnosis or medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  Accordingly, the 
Board finds that the veteran's testimony about his difficulty 
breathing is credible, but the veteran's testimony cannot 
provide the medical link between his coronary artery disease 
and his pulmonary asbestosis.  

In an effort to fully assist the veteran in substantiating 
his claim, the veteran was provided with two VA examinations 
addressing the specific question of whether there was any 
relationship between his coronary artery disease and his 
pulmonary asbestosis.  Unfortunately, both medical opinions 
generated from the examinations concluded that there was no 
link between the two diseases.  The second medical opinion 
also addressed evidence which the veteran submitted in 
support of his claim, namely the WC report, but found it not 
to be relevant to the issue at hand. 

Accordingly, the Board finds that the veteran's coronary 
artery disease is not secondary to his service-connected 
pulmonary asbestosis.  No benefit of the doubt could be 
resolved in the veteran's favor, as there is no competent 
medical evidence favorable to his claim.  Therefore, 
entitlement to service connection for coronary artery 
disease, secondary to service-connected pulmonary asbestosis, 
is denied.

II.  Veterans Claims Assistance Act Compliance

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in April 
2001 and January 2005.  Since these letters fully provided 
notice of elements (1), (2), and (3), see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, No. 02-1077, slip 
op. at 33 (U.S. Vet. App. Apr. 14, 2005).  With respect to 
element (4), the Board notes that the RO's 2005 letter 
specifically requested that the veteran send any evidence to 
VA in his possession that pertains to the claim, and there is 
no allegation from the veteran that he has any evidence in 
his possession that is needed for a full and fair 
adjudication of this claim.  In addition, by virtue of the 
rating decision on appeal, the statement of the case (SOC), 
and the supplemental SOC (SSOC), the veteran was provided 
with specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  He was 
also supplied with the complete text of 38 C.F.R. § 3.159 in 
the January 2005 SSOC.  Furthermore, the veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

With respect to the VA's duty to assist, the RO obtained the 
VA evidence identified by the veteran.  The veteran submitted 
several private treatment records, and the RO obtained 
others.  The Board is not aware of a basis for speculating 
that any other relevant private or VA treatment records exist 
that have not been obtained.  In fact, in January 2005, the 
veteran stated that everything was in his claims file, and he 
had nothing else to add.

In this case, the veteran was initially provided with a 
medical examination to determine the etiology of his coronary 
artery disease.  The veteran complained in a Board hearing in 
March 2003 that he was unsatisfied with the result of this 
initial examination, and the Board accordingly remanded the 
veteran's case for a second VA examination by a different 
examiner.  

The veteran's representative indicated in January 2005 that 
the veteran was again unsatisfied with his VA examination, 
because the veteran's claims file was not made available to 
the examiner until two days after the examination.  The 
veteran's representative also asserted that the VA examiner 
was not licensed to practice medicine in the state of 
Florida, and therefore was unqualified to render a medical 
opinion regarding a possible link between the veteran's 
coronary artery disease and his pulmonary asbestosis.  The 
Board does not find merit in these arguments.  The examiner 
was provided with a copy of the claims file and reviewed it, 
as well as performed independent medical research, before 
reaching his conclusion.  Furthermore, the Board's remand 
order simply instructed the claims file to be made available 
to the examiner, it gave no direction as to when the file had 
to be made available.  Regarding the representative's second 
argument, the Board finds the status of the examiner's 
license in the state of Florida to be irrelevant to his 
opinion in this case.  The examiner is a medical doctor 
employed by the VA, who rendered an opinion following a full 
examination, and there is no evidence that suggests he is in 
any way unqualified to render an opinion in this case. 

Therefore, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA and the applicable implementing regulations.


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for coronary artery 
disease, secondary to service-connected pulmonary asbestosis, 
is denied.


	                        
____________________________________________
MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


